Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT AND
PLEDGE AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND PLEDGE AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of August 12, 2011, and shall be
effective as of August 12, 2011 upon the satisfaction of all of the conditions
to effectiveness set forth in Article IV hereof (the “Effective Date”) by and
between SWISHER HYGIENE, INC., a Delaware corporation (“Borrower”), the
Subsidiary Guarantors party hereto, the Required Lenders under and as defined in
the hereinafter defined Credit Agreement, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent under the hereinafter defined Credit
Agreement (the “Administrative Agent”).
BACKGROUND STATEMENT
     A. The Borrower is party to the Credit Agreement dated as of March 30,
2011, between the Borrower, the Lenders party thereto from time to time and the
Administrative Agent (the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning given to such terms in the Credit
Agreement.
     B. In connection with and as a condition to the initial and continued
extensions of credit under the Credit Agreement, the Borrower and certain of its
subsidiaries, pursuant to a Pledge and Security Agreement, dated as of March 30,
2011 (the “Security Agreement”), have granted in favor of the Administrative
Agent a security interest in and Lien upon the Collateral described therein as
security for their obligations under the Credit Agreement, the Guaranty and the
other Credit Documents.
     C. The Borrower has requested certain amendments to the Credit Agreement
and Security Agreement and the Required Lenders have agreed to make such
amendments on the terms and subject to the conditions set forth herein.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS TO THE CREDIT AGREEMENT
     1.1 Amendments to Section 1.1(Definitions) of the Credit Agreement.
          (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in appropriate alphabetical order:
“Reported Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of
(A) Consolidated Interest Expense, (B) foreign, federal, state, local and other
income taxes, and (C) depreciation and amortization all to the extent taken into
account in the calculation of

 



--------------------------------------------------------------------------------



 



Consolidated Net Income for such Reference Period and all calculated in
accordance with GAAP, plus (iii) extraordinary losses, to the extent taken into
account in the calculation of Consolidated Net Income for such Reference Period;
minus (iv) extraordinary gains or income, to the extent taken into account in
the calculation of Consolidated Net Income for such Reference Period, plus
(v) compensation paid by the Borrower and its Subsidiaries in the form of stock
of the Borrower, the extent taken into account in the calculation of
Consolidated Net Income for such period, plus (vi) any nonrecurring transaction
costs and expenses incurred in connection with the private placement of the
equity of the Borrower, to the extent documented and approved by the
Administrative Agent, in its reasonable discretion, plus (vii) any nonrecurring
transaction costs and expenses incurred in connection with Permitted
Acquisitions, to the extent documented and approved by the Administrative Agent,
in its reasonable discretion, plus (viii) for the fiscal year ending
December 31, 2011, to the extent taken into account in the calculation of
Consolidated Net Income for such fiscal year (or portion thereof) and to be
evidenced by documentation reasonably satisfactory to the Administrative Agent,
the sum of (A) nonrecurring costs and expenses incurred in connection with the
merger with and into Coolbrands International, Inc. not to exceed $5,125,000,
and (B) nonrecurring costs and expenses incurred in connection with the private
placement of the equity of the Borrower that closed in February, 2011 and the
acquisition by the Borrower of Choice Environmental Services, Inc. and its
Subsidiaries, not to exceed $3,500,000 in the aggregate; provided that for the
avoidance of doubt, Reported Consolidated EBITDA of the Borrower and its
Subsidiaries for any Reference Period shall not include any EBITDA of a Target
earned during such Reference Period prior to the consummation of the Acquisition
of such Target.”
          (b) The definition of “Applicable Percentage” in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, and (ii) to be added to the LIBOR Rate and
the LIBOR Market Index Rate for purposes of, respectively, determining the
Adjusted LIBOR Rate and Adjusted LIBOR Market Index Rate, in each case as
determined under the following matrix with reference to the Senior Leverage
Ratio:

                                                Applicable     Applicable      
    Senior     LIBOR     Base Rate     Level     Leverage Ratio     Margin    
Margin    
I
    Greater than or equal to 3.25 to 1.0       3.50 %       2.50 %    
II
    Less than 3.25 to 1.0 but greater than or equal to 2.50 to 1.0       3.00 %
      2.00 %    
III
    Less than 2.50 to 1.0       2.50 %       1.50 %    

2



--------------------------------------------------------------------------------



 



On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans shall be adjusted effective as of such Adjustment Date (based upon the
calculation of the Senior Net Leverage Ratio as of the last day of the Reference
Period to which such Adjustment Date relates) in accordance with the above
matrix; provided, however, that, notwithstanding the foregoing or anything else
herein to the contrary, (i) if at any time the Borrower shall have failed to
deliver any of the financial statements as required by Sections 6.1(a) or
6.1(b), as the case may be, or the Compliance Certificate as required by
Section 6.2(a), then at all times from and including the date on which such
statements and Compliance Certificate are required to have been delivered until
the date on which the same shall have been delivered, each Applicable Percentage
shall be determined based on Level I above (notwithstanding the actual Senior
Net Leverage Ratio), and (ii) the determination of the Applicable Percentage
shall be subject to Section 2.8(f). For purposes of this definition, “Adjustment
Date” means, with respect to any Reference Period of the Borrower beginning with
the Reference Period ending as of the last day of the second fiscal quarter of
fiscal year 2011, the day (or, if such day is not a Business Day, the next
succeeding Business Day) of delivery by the Borrower in accordance with
Section 6.1(a) or Section 6.1(b), as the case may be, of (i) financial
statements as of the end of and for such Reference Period and (ii) a duly
completed Compliance Certificate with respect to such Reference Period. From the
Closing Date until the first Adjustment Date requiring a change in any
Applicable Percentage as provided herein, each Applicable Percentage shall be
based on Level II above.”
          (c) The definition of “Consolidated EBITDA” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the following proviso at the end
thereof
”; and provided further that Consolidated EBITDA of the Borrower and its
Subsidiaries for any Reference Period shall be calculated on a Pro Forma Basis
as if any Permitted Acquisition consummated during such Reference Period (but
after the Closing Date) had been consummated on the first day of such Reference
Period provided that any such additions or reductions to Consolidated EBITDA as
a result of the foregoing shall have been approved by the Administrative Agent
in its reasonable discretion (such approval not to be required for the
consummation of the Acquisition itself unless otherwise required herein) based
upon a review of the highest quality financial statements or financial data
available to the Borrower with respect to such Acquisition.”
and replacing it with the following proviso:

3



--------------------------------------------------------------------------------



 



”; and provided further that Consolidated EBITDA of the Borrower and its
Subsidiaries for any Reference Period shall be calculated on a Pro Forma Basis
as if any Permitted Acquisition consummated during such Reference Period (but
after the Closing Date) that involves a Target with EBITDA greater than $150,000
as of the most recent 12 month period then ended (as set forth in the highest
quality financial statements or financial data available to the Borrower) had
been consummated on the first day of such Reference Period provided that any
such additions or reductions to Consolidated EBITDA as a result of the foregoing
shall have been approved by the Administrative Agent in its reasonable
discretion (such approval not to be required for the consummation of the
Acquisition itself unless otherwise required herein) based upon a review of the
highest quality financial statements or financial data available to the Borrower
with respect to such Acquisition.”
     1.2 Amendments to Section 2.12 (Method of Payments; Computations;
Apportionment of Payments) of the Credit Agreement. Section 2.12(e)(v) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“(v) fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure), and
including with respect to any Hedge Agreement between any Credit Party and any
Hedge Party (to the extent such Hedge Agreement is permitted hereunder), any
breakage, termination or other payments due under such Hedge Agreement and any
interest accrued thereon and to the payment of outstanding obligations under
corporate credit cards or purchase cards issued to the Borrower by any Lender;”
     1.3 Amendments to Section 6.9 (Permitted Acquisitions) of the Credit
Agreement. Section 6.9(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
“(a) (i) (1) Not less than three Business Days prior to the expected
consummation of any Permitted Acquisition with respect to any Acquisition with
an Acquisition Amount in excess of $10,000,000, the Borrower shall report (which
may be made orally or by email) to the Administrative Agent the name of the
Target and its historical revenue and EBITDA, (2) prior to the consummation of
such Permitted Acquisition, the Borrower shall certify in writing (which
certification may be made via email and may be made contemporaneously with the
report described in clause (1) above) as to the Acquisition Amount of such
Permitted Acquisition and that the Borrower will be in compliance comply with
clause (vi) of the definition of “Permitted Acquisition” upon the consummation
of such Permitted Acquisition, and (3) as soon as practical after the
consummation of such Acquisition, a Financial Officer of the Borrower shall
deliver to the Administrative Agent a certification, in form and substance
reasonably acceptable to the Administrative Agent, setting forth the Acquisition
Amount (including a good faith calculation of any Contingent Purchase Price
Obligations) and further to the effect that, to the best of such Financial
Officer’s knowledge, the Borrower has complied with the requirements of the
definition of “Permitted Acquisition”, Section 6.9 and Section 6.10, to the
extent applicable, with respect to such Acquisition;

4



--------------------------------------------------------------------------------



 



     (ii) Concurrently with the delivery of the financial statements for any
fiscal quarter pursuant to Section 6.1(a), the Borrower shall deliver to the
Administrative Agent (x) a summary schedule of all Acquisitions consummated
during such fiscal quarter, which shall include the total revenue and operating
income of the Persons or business acquired, and the Acquisition Amount
(including a good faith calculation of any Contingent Purchase Price
Obligations) of each Acquisition included thereon, and (y) a certification of a
Financial Officer of the Borrower, in form and substance reasonably acceptable
to the Administrative Agent, setting forth that, to the best of such Financial
Officer’s knowledge, the Borrower has complied with the requirements of the
definition of “Permitted Acquisition” herein, Section 6.9 and Section 6.10, to
the extent applicable, with respect to such Acquisitions;”
     1.4 Amendments to Section 6.10 (Creation or Acquisition of Subsidiaries) of
the Credit Agreement.
          (a) Section 6.10 of the Credit Agreement is hereby amended by deleting
the following parenthetical “(and in any event within 15 Business Days thereof)”
in subsections (a) and (b) thereof and replacing it with “(and in any event
within 20 Business Days thereof or such later date approved by the
Administrative Agent)”.
          (b) Section 6.10(a) of the Credit Agreement is hereby amended by
deleting the following phrase “a Mortgage with respect to any owned or leased
interest of such new Subsidiary in real property” in clause (C) thereof, and
replacing it with “a Mortgage with respect to any owned interest of such new
Subsidiary in real property”.
          (c) Section 6.10(b)(i) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
“(i) if such Subsidiary, after giving effect to any Permitted Acquisition
contemplated in connection with such Subsidiary, is reasonably expected to have
Consolidated EBITDA in excess of $5,000,000 for the following 12 months, upon
the reasonable request of the Administrative Agent, a written legal opinion of
counsel to such Subsidiary addressed to the Administrative Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel;”
          (d) Section 6.10(b)(iii) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
“(iii) a report of Uniform Commercial Code financing statement, tax and judgment
lien searches performed against any such Subsidiary that is acquired in each
jurisdiction in which such Subsidiary is incorporated or organized and has a
principal place of business, which report shall show no Liens on its assets
(other than Permitted Liens);”

5



--------------------------------------------------------------------------------



 



          (e) Section 6.10(b)(v) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
“(v) [Reserved]”
     1.5 Amendments to Section 7.1 (Senior Net Leverage Ratio) of the Credit
Agreement. Section 7.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“7.1 Senior Leverage Ratio. The Borrower will not permit the Senior Leverage
Ratio, at any time, to be greater than 3.75:1.0.”
     1.6 Amendments to Section 7.2 (Total Net Leverage Ratio) of the Credit
Agreement. Section 7.2 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“7.2 Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio, at any time, to be greater than 4.5:1.0.”
     1.7 Amendments to Section 7.3 (Consolidated EBITDA) of the Credit
Agreement. Section 7.3 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“7.3 Consolidated EBITDA. The Borrower will not permit Consolidated EBITDA for
any Reference Period ending as of the last day of any fiscal quarter to be less
than the amount set forth below opposite such fiscal quarter (or opposite the
period that includes such fiscal quarter):

                Period     Minimum Consolidated EBITDA     fiscal quarter ending
September 30, 2011     $12,000,000     fiscal quarter ending December 31, 2011  
  $18,000,000     fiscal quarter ending March 31, 2012     $22,500,000    

     1.8 Amendments to Section 7.4 (Fixed Charge Coverage Ratio) of the Credit
Agreement. Section 7.4 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“7.4 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter to be less than the
ratio set forth below opposite such fiscal quarter (or opposite the period that
includes such fiscal quarter):

6



--------------------------------------------------------------------------------



 



                      Minimum Fixed           Charge Coverage     Period    
Ratio     fiscal quarter ending September 30, 2011     0.75:1.0     fiscal
quarter ending December 31, 2011     1.25:1.0     fiscal quarter ending
March 31, 2012 and
thereafter     1.50:1.0    

     1.9 Amendments to Section 7.6 (Minimum Unencumbered Liquidity) of the
Credit Agreement. Section 7.6 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
“7.6 Minimum Unencumbered Liquidity. The Borrower will not permit, at any time,
Unencumbered Liquidity to be less than $20,000,000.”
     1.10 Addition of New Section 7.7 (Reported Consolidated EBITDA) to the
Credit Agreement. A new Section 7.7 is hereby added to the Credit Agreement as
follows:
“7.7 Reported Consolidated EBITDA. The Borrower will not permit Reported
Consolidated EBITDA for any Reference Period ending as of the last day of any
fiscal quarter to be less than the amount set forth below opposite such fiscal
quarter (or opposite the period that includes such fiscal quarter):

                      Minimum Reported     Period     Consolidated EBITDA    
fiscal quarter ending December 31, 2011     $15,000,000     fiscal quarter
ending March 31, 2012     $20,000,000     fiscal quarter ending June 30, 2012  
  $25,000,000     fiscal quarter ending September 30, 2012     $30,000,000    
fiscal quarter ending December 31, 2012 and
thereafter     $35,000,000    

     1.11 Amendments to Section 8.2 (Indebtedness) of the Credit Agreement.
          (a) Section 8.2 of the Credit Agreement is hereby amended by deleting
clause (v) thereof in its entirety and replacing it with the following:

7



--------------------------------------------------------------------------------



 



“(v) purchase money Indebtedness of the Borrower and its Subsidiaries incurred
solely to finance the acquisition, construction or improvement of any equipment,
real property or other fixed assets in the ordinary course of business (or
assumed or acquired by the Borrower and its Subsidiaries in connection with a
Permitted Acquisition or other transaction permitted under this Agreement), (but
excluding Capital Lease Obligations), and any renewals, replacements,
refinancings or extensions thereof, provided that all such Indebtedness plus
Indebtedness permitted under Section 8.2(vi) shall not exceed $37,500,000 in
aggregate amount outstanding at any one time;”
          (b) Section 8.2 of the Credit Agreement is hereby amended by deleting
clause (vi) thereof in its entirety and replacing it with the following:
“(vi) Capital Lease Obligations (including resulting from sale-leaseback
transactions and other lease programs with respect to trucks or other equipment
of the Borrower and its Subsidiaries), provided that all such Indebtedness plus
Indebtedness permitted under Section 8.2(v) shall not exceed $37,500,000 in
aggregate amount outstanding at any one time;”
          (c) Section 8.2 of the Credit Agreement is hereby amended by deleting
clause (x) thereof in its entirety and replacing it with the following:
“(x) notwithstanding subsection (v) or (vi) above, purchase money Indebtedness
or Capital Lease Obligations of the Borrower or its Subsidiaries incurred in
order to continue to develop its technology platform, in an aggregate amount not
to exceed $2,500,000;”
     1.12 Amendments to Section 8.3 (Liens) of the Credit Agreement.
          (a) Section 8.3 of the Credit Agreement is hereby amended by deleting
clause (iii) thereof in its entirety and replacing it with the following:
“(iii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
30 days (or the underlying obligations of which do not exceed $1,000,000) or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);”
          (b) Section 8.3 of the Credit Agreement is hereby amended by inserting
the phrase “or Section 8.2(x)” in clause (viii) thereof after the phrase
“Section 8.2(v)” in such clause(viii).
          (c) Section 8.3 of the Credit Agreement is hereby amended by
renumbering clause (xii) as the new clause (xiii) thereof, and inserting a new
clause (xii) therein as follows:
“(xii) Liens arising in connection with Capital Leases of the Borrower and its
Subsidiaries permitted hereunder;”

8



--------------------------------------------------------------------------------



 



     1.13 Amendments to Section 8.4 (Asset Dispositions) of the Credit
Agreement. Section 8.4 of the Credit Agreement is hereby amended by deleting
clause (iv) thereof in its entirety and replacing it with the following:
“(iv) the sale, exchange or other disposition in the ordinary course of business
of equipment or other assets that are obsolete or no longer necessary for the
operations of the Borrower and its Subsidiaries with an aggregate net book value
on such Person’s balance sheet of no more than $2,000,000 per year (and an
individual net book value for any single piece of such equipment or asset not to
exceed $1,000,000);”
     1.14 Amendments to Section 8.6 (Restricted Payments) of the Credit
Agreement. Section 8.6(b) of the Credit Agreement is hereby deleted in its
entirety and replaced it with the following:
“(b) The Borrower will not, and will not permit any of its Subsidiaries to, make
any payment in respect of any Contingent Purchase Price Obligations (whether or
not such Contingent Purchase Price Obligations constitute Indebtedness) unless
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) immediately after giving effect to such payment, the
Borrower is in compliance with the financial covenants contained in Article VII,
such compliance determined with regard to calculations made on a Pro Forma Basis
for the Reference Period most recently ended, calculated in accordance with GAAP
as if such payment had been made on the last day of such Reference Period.”
     1.15 Amendment to Exhibit C (Compliance Certificate) of the Credit
Agreement. The Covenant Compliance Worksheet, which is Attachment A to Exhibit C
to the Credit Agreement shall be in a form reasonably acceptable to the
Administrative Agent.
ARTICLE II
AMENDMENTS TO SWISHER SECURITY AGREEMENT
     2.1 Amendments to Section 2.2 (Security for Secured Obligations) of the
Security Agreement. Section 2.2 of the Security Agreement is hereby amended by
deleting the word “and” immediately preceding subpart (ii) and adding the
following immediately prior to the last parenthetical:
“and (iii) obligations under corporate credit cards or purchase cards issued to
the Borrower by any Lender”
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the Effective Date upon the
satisfaction of each of the following conditions precedent:

9



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent shall have received a duly executed
counterpart of this Amendment from the Borrower and the Subsidiary Guarantors
(collectively, the “Amendment Parties”);
          (b) The Borrower shall have paid all reasonable out-of-pocket costs
and expenses of the Administrative Agent to be paid by it at the closing in
connection with the preparation, negotiation, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto); and
          (c) The Administrative Agent shall have received such other documents,
certificates, opinions, instruments and other evidence as the Administrative
Agent may reasonably request, all in a form and substance satisfactory to the
Administrative Agent and its counsel.
Notwithstanding anything to the contrary herein, compliance with the financial
covenants included in Article VII of the Credit Agreement as calculated in the
Compliance Certificate to be delivered by the Borrower pursuant to
Section 6.1(c) for the fiscal quarter ending June 30, 2011, shall be measured in
accordance with Article VII of the Credit Agreement in effect immediately prior
to the date hereof without giving effect to any of the amendments contained
herein, and such Compliance Certificate shall be in the form of Exhibit C to the
Credit Agreement in effect immediately prior to the date hereof without giving
effect to any of the amendments contained herein.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Amendment Parties hereby represents and warrants that:
     4.1 Representations in Credit Agreement. The representations and warranties
of the Amendment Parties set forth in the Credit Agreement and the Credit
Documents are true and correct in all material respects as of the date hereof,
except to the extent such representations and warranties relate solely to or are
specifically expressed as of a particular date or period.
     4.2 Compliance with Credit Agreement. Each of the Amendment Parties is in
compliance with all covenants, terms and provisions set forth in the Credit
Agreement and the other Credit Documents to be observed or performed by it.
     4.3 Due Authorization. This Amendment has been duly authorized, validly
executed and delivered by one or more authorized officers of each Amendment
Party and each of this Amendment, the Credit Agreement and the other Credit
Documents, constitutes the legal, valid and binding obligation of each Amendment
Party, to the extent each is a party thereto, enforceable against it in
accordance with its terms.
     4.4 No Event of Default. No Default or Event of Default under the Credit
Agreement has occurred and is continuing.
     4.5 Continuing Security Interests. All obligations of the Amendment Parties
under the Credit Agreement and the other Credit Documents continue to be or will
be secured by the Administrative Agent’s security interests in all of the
collateral granted under the Security Documents, and nothing herein will affect
the validity, enforceability, perfection or priority of such security interests.

10



--------------------------------------------------------------------------------



 



ARTICLE V
ACKNOWLEDGEMENTS; REPRESENTATIONS; CONSENT
     5.1 Amendment Parties. Each of the Amendment Parties hereby approves and
consents to the transactions contemplated by this Amendment, confirms and agrees
that, after giving effect to this Amendment, each of the Credit Agreement and
the other Credit Documents to which it is a party, remains in full force and
effect and enforceable against it in accordance with its terms and shall not be
discharged, diminished, limited or otherwise affected in any respect, and
represents and warrants to the Administrative Agent and the Lenders that it has
no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Credit Documents, or if it has any such
claims, counterclaims, offsets, or defenses to such Credit Documents or any
transaction related to such Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
Furthermore, each of the Amendment Parties acknowledges and agrees that its
obligations under the Credit Documents shall not be discharged, limited or
otherwise affected by reason of the Administrative Agent’s or any Lender’s
actions with respect to any other Amendment Party, or with respect to, or in
adding or releasing, any other guarantor of the obligations of the Borrower
under the Credit Agreement without the necessity of giving notice to or
obtaining the consent of such Amendment Party. The acknowledgements and
confirmations by each of the Amendment Parties herein is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment and
continue to extend credit to the Borrower and the other Amendment Parties, and
each of the Amendment Parties acknowledges that the Administrative Agent and the
Lenders would not enter into this Amendment and continue to extend such credit
in the absence of the acknowledgement and confirmation contained herein.
     5.2 Subsidiary Guarantors. Each of the Subsidiary Guarantors further
represents that it has knowledge of the Borrower’s and the other Amendment
Parties’ financial condition and affairs and that it has adequate means to
obtain from the Borrower and the other Amendment Parties on an ongoing basis
information relating thereto and to the Borrower’s and the other Amendment
Parties’ ability to pay and perform their respective obligations under the
Credit Documents, and agrees to assume the responsibility for keeping, and to
keep, so informed for so long as the guaranty of each such Subsidiary Guarantor
remains in effect. Each Subsidiary Guarantor agrees that the Administrative
Agent and the Lenders shall have no obligation to investigate the financial
condition or affairs of the Borrower or any of the Amendment Parties for the
benefit of any Subsidiary Guarantor nor to advise any Subsidiary Guarantor of
any fact respecting, or any change in, the financial condition or affairs of the
Borrower or any of the Amendment Parties that might become known to the
Administrative Agent or any Lender at any time, whether or not the
Administrative Agent or any such Lender knows or believes or has reason to know
or believe that any such fact or change is unknown to any Subsidiary Guarantor,
or might (or does) materially increase the risk of any Subsidiary Guarantor as
guarantor, or might (or would) affect the willingness of any Subsidiary
Guarantor to continue as a guarantor of the obligations of the Borrower under
the Credit Documents. These representations and agreements by each of the
Subsidiary Guarantors are made and delivered to induce the Administrative Agent
and the Lenders to enter into this Amendment and continue to extend credit to
the Borrower and the other Amendment Parties under the Credit Documents, and
each of the Subsidiary Guarantors acknowledges that the Administrative Agent and
the Lenders would not enter into this Amendment and continue to extend such
credit in the absence of the representations and agreements contained herein.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
GENERAL
     6.1 Full Force and Effect. This Amendment is limited as specified and,
except as specifically set forth herein, shall not constitute a modification,
acceptance or waiver of any other provision of any of the Credit Documents. The
Credit Agreement, as amended by the amendments set forth herein, shall continue
to be in full force and effect in accordance with the provisions thereof after
giving effect to such amendments. Any reference to the Credit Agreement in any
of the other Credit Documents shall mean the Credit Agreement as amended by this
Amendment and as may be further amended, modified, restated, or supplemented
from time to time. This Amendment shall be a Credit Document.
     6.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina.
     6.3 Counterparts; Execution. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. The exchange of copies of
this Amendment and of signature pages by facsimile transmission or by electronic
delivery of .pdf copies shall constitute effective execution and delivery of
this Amendment and such copies may be used in lieu of the original Amendment for
all purposes. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
     6.4 Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, all reasonable attorneys’ fees.
     6.5 Further Assurances. Each of the Amendment Parties shall execute and
deliver to the Administrative Agent such documents, certificates, and opinions
as the Administrative Agent may reasonably request to effect the amendments
contemplated by this Amendment and to continue the existence, perfection and
first priority of the Administrative Agent’s security interests in the
collateral securing the obligations under the Credit Documents.
     6.6 Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of this Amendment.
[The remainder of this page is left blank intentionally.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers all as of the date
first above written.

            SWISHER HYGIENE, INC.
      By:   /s/ Michael J. Kipp         Name:   Michael J. Kipp        Title:  
Senior Vice President, Chief Financial Officer     

[Signature Pages Continued on the Following Page]

13



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Cavan J. Harris         Cavan J. Harris        Senior Vice
President     

[Signature Pages Continued on the Following Page]

14



--------------------------------------------------------------------------------



 



            GUARANTORS:


SWISHER INTERNATIONAL, INC.
HB SERVICE, LLC
SWISHER HYGIENE FRANCHISE CORP.
SWISHER PEST CONTROL CORP.
SWISHER MAID, INC.
SHFC FINANCE, LLC
SERVICE MINNEAPOLIS, LLC
SHFC OPERATIONS, LLC
EXPRESS RESTAURANT EQUIPMENT
    SERVICE, INC.
SERVICE ARKANSAS, LLC
SERVICE BALTIMORE, LLC
SERVICE BEVERLY HILLS, LLC
SERVICE BIRMINGHAM, LLC
SERVICE CALIFORNIA, LLC
SERVICE CAROLINA, LLC
SERVICE CENTRAL FL, LLC
SERVICE CHARLOTTE LLC
SERVICE CHATTANOOGA, LLC
SERVICE CINCINNATI, LLC
SERVICE COLUMBIA, LLC
SERVICE COLUMBUS, LLC
SERVICE DC, LLC
SERVICE DENVER, LLC
      By:   /s/ Thomas E. Aucamp         Name:   Thomas E. Aucamp       
Title:   Executive Vice President     

[Signature Pages Continued on the Following Page]

15



--------------------------------------------------------------------------------



 



            SERVICE FLORIDA, LLC
SERVICE GAINESVILLE, LLC
SERVICE GOLD COAST, LLC
SERVICE GREENSBORO, LLC
SERVICE GREENVILLE, LLC
SERVICE GULF COAST, LLC
SERVICE HAWAII, LLC
SERVICE HOUSTON, LLC
SERVICE LAS VEGAS, LLC
SERVICE LOUISVILLE, LLC
SERVICE MEMPHIS, LLC
SERVICE MICHIGAN, LLC
SERVICE MIDATLANTIC, LLC
SERVICE MIDWEST, LLC
SERVICE NASHVILLE, LLC
SERVICE NEW ENGLAND, LLC
SERVICE NEW MEXICO, LLC
SERVICE NEW ORLEANS, LLC
SERVICE NORTH, LLC
SERVICE NORTH-CENTRAL, LLC
SERVICE OKLAHOMA CITY, LLC
SERVICE PHILADELPHIA, LLC
SERVICE PHOENIX, LLC
SERVICE PORTLAND, LLC
SERVICE RALEIGH, LLC
SERVICE SALT LAKE CITY, LLC
SERVICE SEATTLE, LLC
SERVICE SOUTH, LLC
SERVICE ST. LOUIS, LLC
SERVICE TALLAHASSEE, LLC
SERVICE TAMPA, LLC
SERVICE TRI-CITIES, LLC
SERVICE VIRGINIA, LLC
SERVICE WEST COAST, LLC
SERVICE WESTERN PENNSYLVANIA, LLC
FOUR-STATE HYGIENE, INC.
INTEGRATED BRANDS INC.
ESKIMO PIE CORPORATION
      By:   /s/ Thomas E. Aucamp        Name:   Thomas E. Aucamp        Title:  
Executive Vice President     

[Signature Pages Continued on the Following Page]

16



--------------------------------------------------------------------------------



 



            CHOICE ENVIRONMENTAL SERVICES,
     INC.
CHOICE ENVIRONMENTAL SERVICES
     OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF DADE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF COLLIER, INC.
CHOICE RECYCLING SERVICES
     OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF ST. LUCIE, INC.
CHOICE RECYCLING SERVICES
     OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF LEE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF HIGHLANDS COUNTY, INC.
SANOLITE CORPORATION
SWSH MOUNT HOOD MFG., INC.
SWSH ARIZONA MFG., INC.
      By:   /s/ Thomas E. Aucamp         Name:   Thomas E. Aucamp       
Title:   Executive Vice President     

17